Citation Nr: 0522977	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  03-00 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for Dupuytren's 
contracture of the hands.

2.  Entitlement to an increased rating for service-connected 
frostbite residuals of the right ear, currently evaluated as 
10 percent disabling.  

3.  Entitlement to an increased rating for service-connected 
frostbite residuals of the left ear, currently evaluated as 
10 percent disabling.  

4.  Entitlement to service connection for a bilateral knee 
disability.

5.  Entitlement to service connection for residuals of 
frostbite of the feet, to include arthritis.  


REPRESENTATION

Veteran represented by:	National Association for Black 
Veterans, Inc.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1948 to August 
1949 and from May 1950 to April 1953.  Service in Korea 
during the Korean Conflict is indicated by the evidence of 
record.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin 
(the RO).

Procedural history

The veteran filed a claim for service connection for cold 
injury residuals of the hands, feet, and ears in December 
2000.  Claims for service connection for Dupuytren's 
contracture of the hands and a bilateral knee disability were 
subsequently added.  The RO granted service connection for 
cold injury residuals of the hands and ears in an October 
2001 rating decision.  A 20 percent disability rating was 
assigned for each hand, and a 10 percent rating was assigned 
for each ear.  The same rating decision denied service 
connection for Dupuytren's contracture of the hands and cold 
injury residuals of the feet.  A July 2002 rating decision 
denied service connection for the claimed bilateral knee 
disability.  The veteran subsequently perfected an appeal as 
to the disability ratings assigned and the denials of service 
connection.

The veteran presented testimony before the undersigned 
Veterans Law Judge at a personal hearing which was conducted 
at the RO in April 2005.  A transcript of the hearing has 
been associated with the veteran's VA claims folder.  The 
veteran submitted additional evidence directly to the Board 
at the hearing; he has waived review of this evidence by the 
RO.  See 38 C.F.R. § 20.1304 (2004).

The record reflects that a motion to advance this case on the 
docket was presented by the veteran's representative at the 
April 2005 hearing.  Taking into consideration the veteran's 
advanced age, his motion for advancement on the docket was 
granted.  See 38 C.F.R. § 20.900(c) (2004).

Issues not on appeal

The veteran was granted a 30 percent disability rating for 
cold injury residuals of each hand in a January 2004 RO 
rating decision.  The 30 percent rating for each hand 
represents the maximum disability rating available for cold 
injury residuals under 38 C.F.R. § 4.104, Diagnostic Code 
7122 [Cold injury residuals] (2004).  Since the maximum 
available rating for cold injury residuals of the hands has 
been awarded, the issue has been resolved and is not 
currently before the Board.  See AB v. Brown, 6 Vet. App. 35 
(1993) [applicable law mandates that it will generally be 
presumed that the maximum benefit allowed by law and 
regulation is sought, and it follows that a claim remains in 
controversy unless the maximum benefit available is awarded].  
The veteran has not contended otherwise.  

The January 2004 RO rating decision also denied the veteran a 
compensable disability rating his service-connected right 
foot scars and entitlement to a total disability rating based 
upon individual employability (TDIU).  A June 2005 RO rating 
decision denied the veteran's service connection claim for 
post-traumatic stress disorder (PTSD).  To the Board's 
knowledge, the veteran has not disagreed with those 
decisions, and those matters are therefore not in appellate 
status.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

The issues of the veteran's entitlement to service connection 
for cold injury residuals of the feet and for a bilateral 
knee disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will contact 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  The evidence of record does not show that the veteran's 
service-connected Dupuytren's contracture of the hands is 
related to the veteran's military service or any incident 
thereof, to include exposure to cold.

2.  The veteran's service connected cold injury residuals of 
the right ear are manifested by cold sensitivity and contact 
dermatitis.

3.  The veteran's service connected cold injury residuals of 
the left ear are manifested by cold sensitivity and contact 
dermatitis.

4.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to either of the veteran's service- 
connected disabilities that are the subject of this appeal, 
so as to render impractical the application of the regular 
schedular standards.


CONCLUSIONS OF LAW

1.  Dupuytren's contracture of the hands was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004). 

2.  The criteria for a higher schedular disability rating for 
cold injury residuals of the right ear have not been met.  38 
U.S.C.A. § 1155 (West 2002) 38 C.F.R. § 4.104, Diagnostic 
Code 7122 (2004).

3.  The criteria for a higher schedular disability rating for 
cold injury residuals of the left ear have not been met.  38 
U.S.C.A. § 1155 (West 2002) 38 C.F.R. § 4.104, Diagnostic 
Code 7122 (2004).

4.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for Dupuytren's 
contracture of the hands and an increased rating for service-
connected cold injury residuals of both ears.  A is discussed 
elsewhere in this decision, two other issues, entitlement to 
service connection for bilateral knee and foot disabilities, 
are being remanded for additional evidentiary development. 

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claims and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004) 
[reasonable doubt to be resolved in veteran's favor].  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the October 2002 and April 2003 statements of the 
case (SOCs) and the January 2004 and August 2004 supplemental 
statements of the case (SSOCs) of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claims, and of the particular deficiencies in the evidence 
with respect to his claims.  

More significantly, letters were sent to the veteran in April 
2001, March 2002, and January 2004, which were specifically 
intended to address the requirements of the VCAA.  The April 
2001 letter from the RO specifically notified the veteran 
that to support a claim for service connection, the evidence 
must show "inservice (sic) incurrence or aggravation of a 
disease or injury, or an event which occurred in service that 
caused an injury or disease;" together with evidence of a 
"current disability" and evidence showing that "the 
disability or symptoms may be associated with [your] active 
military service."  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  In the April 
2001 VCAA letter, the veteran was informed that VA would 
"[o]btain evidence kept by the VA and any other federal 
government agency;" "[r]equest private treatment records, 
if you complete a release form;" [o]btain medical records 
from a VA facility, if you give us the location and dates of 
treatment;" and "[r]equest statements from persons who have 
knowledge of the claimed condition(s), if you provide 
complete names and mailing addresses."  The veteran was 
further advised that VA had "requested an examination at a 
VA Medical Center . . . [t]hey will notify you regarding the 
date and time of the examination."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The April 2001 letter specifically instructed the veteran 
that if "you have private treatment that has not already 
been submitted and you would like us to request the records, 
complete, sign, and return the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs (VA)."  The veteran was also 
advised that "for any statement submitted in support of the 
claim, use the enclosed VA Form 21-4138, Statement in Support 
of Claim."  The veteran was also asked to submit evidence 
showing "inservice (sic) [i]ncurrence or aggravation of your 
claimed disease or injury," together with a statement 
including "a description of the symptoms and the level of 
severity," "when the symptoms were experienced and how long 
they lasted," and "whether medication was taken for the 
symptoms (either prescription or over the counter)."

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The April 2001 letter included notice that the veteran should 
submit any of the following listed evidence.  An exhaustive 
list of potential evidence was then provided including, inter 
alia, "clinical records," "[s]tatements from people who 
knew you during service," "[l]etters written during service 
or photos taken during service," and "[e]mployment physical 
examinations and insurance examinations."  The November 2003 
letter also requested that the veteran submit "additional 
information or evidence to support your claim."  The Board 
believes that these requests substantially comply with the 
requirements of 38 C.F.R. § 3.159 (b) in that they informed 
the veteran that he could submit or identify evidence other 
than what was specifically requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The Board is of course cognizant that the April 2001 VCAA 
letter predated the grant of service connection for cold 
injury residuals of the ears and thus the assignment of 
disability ratings.  This is not a fatal defect.  According 
to VA's General Counsel, the notice provisions of VCAA do not 
apply if, in response to a decision on a claim for which VA 
has already provided the VCAA notice, the claimant files a 
notice of disagreement (NOD) that raises new issues.  
See VAOPGCPREC 8-2003 (December 22, 2003).  This is the 
situation here.  The veteran's initial claim was for service 
connection for cold injury residuals of the ears.  He was 
provided VCAA notice regarding this claim by means of the 
April 2001 letter.  In an October 2001 rating decision 
service connection was granted for cold injury residuals of 
the ears.  Therefore, in accordance with VAOPGCPREC 8-2003, 
the notice provisions of VCAA are not applicable as to the 
claims for increased initial ratings of the veteran's cold 
injury residuals of the ears.  That is, because the veteran 
was provided with adequate VCAA notice in April 2001 in 
regard to his initial service connection claims, VA is not 
required to provide additional notice with respect to the 
subsequent "downstream" claims for increased ratings.  The 
Board therefore concludes, based on the VA OGC opinion, that 
furnishing the veteran with an additional VCAA notice is not 
required.  
See 38 U.S.C.A. 7104(c) [the Board is bound in its decisions 
by precedent opinions of the chief legal officer of VA].

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was provided notice of 
the VCAA prior to the initial adjudication of his claim in 
October 2001.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes treatment records from St. 
Michael's Hospital, St. Mary's Hospital, North Shore 
Orthopaedics, letters from D.P., M.D. and S.G., M.D., 
together with the reports of multiple VA examinations.  The 
veteran and his representative have not identified any 
outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2004).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and presented 
testimony before the undersigned Veteran Law Judge at the RO 
in April 2005.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

1.  Entitlement to service connection for Dupuytren's 
contracture of the hands.

The veteran seeks service connection for Dupuytren's 
contracture of the hands.  He alternatively contends that 
this condition is either the result of exposure to extreme 
cold in Korea or the result of his use of hand tools, heavy 
equipment and machinery (including driving) while in service.  

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2004).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2004); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).



In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Factual Background

As noted in the Introduction, the claimant is a Korean War 
veteran who is service connected for cold injury residuals of 
the hands.  He additionally seeks service connection for 
Dupuytren's contraction. 

Treatment records from St. Michael's Hospital indicate that 
the veteran underwent a palmar fasciectomy with removal of 
the digital extensions of the thumb, ring, and fifth fingers 
in December 1990 to treat diagnosed Dupuytren's contracture 
of the right hand.  Further surgery was required in December 
1998 to treat Dupuytren's contracture of the left hand.

On VA examination in May 2001, the veteran complained of pain 
and limited movement in both hands due to Dupuytren's 
contracture.  Physical examination revealed permanent flexion 
in the left hand with multiple scars from his prior 
surgeries.  Permanent flexion of the proximal interphalangeal 
joint and extension of the distal interphalangeal joint in 
the left ring finger was specifically identified together 
with decreased mobility of the left thumb.  Permanent flexion 
of the right ring finger proximal interphalangeal joint was 
also noted.  The veteran was unable to fully close his fists.  
The examiner diagnosed significant Dupuytren's contracture of 
the bilateral hands, and noted that the above symptomatology 
was associated with this condition.  He further indicated in 
a July 2001 addendum to his examination report that "it is 
less likely than not that the veteran's Dupuytren's 
contractures are connected to cold injury."

A further VA examination was conducted in December 2003.  
Physical examination revealed paraesthesia of the right hand 
and thenar atrophy which the examiner determined was 
secondary to Dupuytren's contracture.  Permanent flexion of 
the bilateral fourth and fifth fingers was again noted.  
Dupuytren's contracture was diagnosed, but the examiner 
concluded that such was "not related to nor caused by the 
[veteran's] military" service.

Letters were also received from Dr. S.G. in October 2002 and 
April 2005.  In the October 2002 letter, Dr. S.G. noted that 
the veteran "was exposed to extreme cold during his Korean 
service and subsequently developed premature degenerative 
arthritis as well as Dupuytren's Disease . . . I believe 
there is significant likelihood as to cause and effect 
here."  In his April 2005 letter, Dr. S.G. noted that the 
veteran has a current diagnosis of Dupuytren's contracture, 
but made no statement regarding its etiology.

Also of record are several statements from the veteran, N.W., 
and L.B. to the effect that the veteran's current bilateral 
hand symptomatology is either the product of cold exposure in 
service or his use of hand tools and extensive driving in 
service.

Analysis

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability [to 
include within the presumptive period]; and (3) medical 
nexus.  See Hickson, supra.

The evidence of record includes multiple diagnoses of 
bilateral Dupuytren's contracture of the hands.  Hickson 
element (1) has accordingly been satisfied.

The record also indicates that the veteran was exposed to 
extreme cold during his Korean service.  Indeed, he has 
already been service connected for several cold injury 
residuals.  Hickson element (2) has accordingly been met for 
in-service exposure to extreme cold.  For the purpose of this 
decision, the Board will also assume that the veteran drove 
extensively in service and that he routinely used various 
hand tools, thereby satisfying Hickson element (2) for these 
activities.

With respect to the remaining Hickson element, medical nexus, 
there are contrary medical opinions of record.  After 
reviewing the claims file and conducting a physical 
examination of the veteran, both the May 2001 and December 
2003 VA examiners concluded that the veteran's Dupuytren's 
contracture is unrelated to his military service, to include 
exposure to extreme cold.  To the contrary, Dr. S.G opined 
that there is a "significant likelihood as to cause and 
effect" between the veteran's Dupuytren's contracture and 
his exposure to extreme cold during service.

By law, the Board is obligated under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all medical 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. 
Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, consistent with Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991), the Court has held that the Board may 
not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995). 

In the instant case, the Board finds the opinions of the May 
2001 and December 2003 VA examiners to be more probative than 
that of Dr. S.G.  Dr. S.G.'s four-sentence opinion was 
unaccompanied by review of the claims file or a 
contemporaneous physical examination.  Dr. S.G.'s October 
2002 letter also contained no reference to any of the 
pertinent treatment records or the applicable medical 
history.  Indeed, no underlying rationale for the any of the 
opinions expressed was provided.  See Miller v. West, 11 Vet. 
App. 345, 348 (1998) [bare conclusions, even those made by 
medical professionals, which are not accompanied by a factual 
predicate in the record, are of no probative value]; see also 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the 
failure of the physician to provide a basis for his opinion 
goes to the weight or credibility of the evidence in the 
adjudication on the merits].  

In contrast to Dr. S.G.'s opinion, both the May 2001 and 
December 2003 VA examinations were accompanied by a thorough 
review of the claims file, and contained multiple references 
to the pertinent medical history.  A physical examination was 
also conducted during each examination, the results of which 
were thoroughly outlined in the examination report.  After 
conducting such examinations, both examiners concluded that 
the veteran's Dupuytren's contracture was unrelated to any 
incident of service, to include exposure to extreme cold.  
Because the opinions of the May 2001 and December 2003 VA 
examiners were accompanied by analysis of the relevant 
medical history and a physical examination, the Board finds 
them more probative than the conclusory statement of Dr. S.G.  

The Board further observes that the opinions of the two VA 
examiners appear to be congruent with the medical history, 
which indicates that Dupuytren's contracture first manifested 
many decades after the veteran's exposure to cold in Korea.  
This is further indication that the VA examiners took into 
account the entire medical history while Dr. S.G. did not. 

The only other evidence which serves to connect the veteran's 
Dupuytren's contracture with his time in service are his own 
statements together with those of N.W., and L.B.  It is now 
well settled, however, that laypersons without medical 
training, such as the veteran, N.W., and L.B, are not 
qualified to render medical opinions regarding matters such 
as of etiology of disease.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 
(2003) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  The veteran's opinion and those of N.W. and L.B. 
on medical matters such as nexus are therefore lacking in 
probative value.

Accordingly, Hickson element (3) has not been met and the 
veteran's claim fails on this basis.  A preponderance of the 
evidence being against the claim, the benefit sought on 
appeal is denied.

2.  Entitlement to an increased rating for service-connected 
frostbite residuals of the right ear, currently evaluated as 
10 percent disabling.  

3.  Entitlement to an increased rating for service-connected 
frostbite residuals of the left ear, currently evaluated as 
10 percent disabling.  

The veteran also seeks an increased rating for his service-
connected cold injury residuals of the ears.  Given the 
identical factual background and law involved, both claims 
will addressed simultaneously.

Pertinent Law and Regulations

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2004) [general rating considerations; 
essentials of evaluative ratings].

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004) [higher of two 
evaluations].

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2004) [application of rating schedule]; see 
also Mauerhan v. Principi, 16 Vet. App. 436 (2002) [the 
specified factors for each incremental rating were examples 
rather than requirements for a particular rating; analysis 
should not be limited solely to whether the claimant 
exhibited the symptoms listed in the rating scheme].

Fenderson considerations

This appeal arose from the initial assignments of disability 
ratings.  In Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.



Factual Background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2004); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  In this case, however, there is no remote evidence 
concerning the veteran's ears, in part because the veteran's 
service medical records are missing and are presumed to have 
been lost in a July 1973 fire at the National Personnel 
Records Center in St. Louis, Missouri.

A VA examination of the veteran's ears was conducted in May 
2001.  On physical examination, no abnormal discoloration or 
lesions were noted.  There was no tenderness throughout the 
ear pinnae and sensation was grossly intact.  Ear temperature 
was normal with no atrophy, abnormal hair growth, fungus, 
ulceration, or infection noted.  

In an October 2001 rating decision, service connection was 
granted, and a 10 percent disability rating was assigned for 
frostbite residuals of each ear under 38 C.F.R. § 4.104, 
Diagnostic Code 7122.  As has been noted in the Introduction, 
the veteran disagreed with the assigned disability rating.

An additional VA examination was conducted in December 2003, 
during which the veteran complained of increased cold 
sensitivity in the ears.  He also noted that they routinely 
become "chapped" and will turn blue in the cold (these 
complaints were repeated by the veteran in various 
submissions to VA and during his April 2005 hearing).  
Physical examination revealed an area of erythematous contact 
dermatitis surrounding the ears and within the auricles.  
Apart from this, the examiner found the ears to be completely 
normal.

None of the private treatment records submitted make 
reference to the veteran's cold injury residuals of the ears.



Analysis

The veteran is seeking an increased disability rating for his 
service-connected cold injury residuals of the ears, which 
are each currently evaluated as 10 percent disabling under 38 
C.F.R. § 4.104, Diagnostic Code 7122 (2004).  He essentially 
contends that the symptomatology associated with his 
condition is more severe than is contemplated by the 
currently assigned rating.  

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis, and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The veteran's cold injury residuals of the ears are rated 
under 38 C.F.R. § 4.104, Diagnostic Code 7122 [Cold injury 
residuals].  Diagnostic Code 7122 is deemed by the Board to 
be the most appropriate primarily because it pertains 
specifically to the diagnosed disability in the veteran's 
case (cold injury residuals).  The Board can identify nothing 
in the evidence to suggest that another diagnostic code would 
be more appropriate and the veteran has not requested that 
another diagnostic code be used.  Accordingly, the Board 
concludes that the veteran is appropriately rated under 
Diagnostic Code 7122.

Specific schedular criteria

The pertinent provisions of 38 C.F.R. § 4.104, Diagnostic 
Code 7122 provide as follows:  

30%  Arthralgia or other pain, numbness, or cold sensitivity 
plus two or more of the following: tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis);

20%  Arthralgia or other pain, numbness, or cold sensitivity 
plus tissue loss, nail abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis);

10%  Arthralgia or other pain, numbness, or cold sensitivity.

Note 1: Separately evaluate amputations of fingers or toes, 
and complications such as squamous cell carcinoma at the site 
of a cold injury scar or peripheral neuropathy, under other 
diagnostic codes.  Separately evaluate other disabilities 
that have been diagnosed as the residual effects of cold 
injury, such as Raynaud's phenomenon, muscle atrophy, etc., 
unless they are used to support an evaluation under 
diagnostic code 7122.

Note 2:  Evaluate each affected part (e.g., hand, foot, ear, 
nose) separately and combine the ratings in accordance with 
§ 4.25 and § 4.26.

See 38 C.F.R. § 4.104, Diagnostic Code 7122 (2004).

Schedular rating

As noted immediately above, to obtain a higher schedular 
rating for cold injury residuals of the ears, arthralgia or 
other pain, numbness, or cold sensitivity plus tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis) must be demonstrated.

While the veteran has complained of cold sensitivity in the 
ears and contact dermatitis has been identified, this alone 
does not warrant a higher rating.  Crucially, the medical 
evidence has been pertinently negative for tissue loss, 
ulcerations, locally impaired sensation, hyperhidrosis, or X-
ray abnormality.  
Indeed, physical examinations have revealed only some 
dermatitis.

Moreover, although the veteran has complained that his ears 
will "turn blue" in cold weather, both VA examinations were 
pertinently negative for discoloration of any kind.  In this 
regard, the Board has given thought as to whether it would be 
useful to schedule the veteran for another examination at a 
time when the alleged discoloration is apparent.  See Ardison 
v. Brown, 6 Vet. App. 405, 408 (1994) [where fluctuating 
conditions escape detection on examination, VA must conduct 
an examination during the active stage of the disease].  
However, such a remedy not feasible in this case.  See Voerth 
v. West, 13 Vet. App. 117 (1999).  In Voerth, the Court 
distinguished Ardison as follows: " . . . in Ardison the 
appellant's worsened condition would last weeks or months 
while here the appellant's worsened condition would last only 
a day or two."  Voerth, 13 Vet. App. at 122- 3.  

The veteran's statements suggest that his ear color change is 
transient, lasting only while he is outdoors in cold weather.  
Thus, it would be impossible for an examiner to observe these 
alleged symptoms, since they apparently disappear once the 
veteran is inside out of the cold.  Therefore, requiring that 
the veteran be referred for additional testing during a flare 
up to confirm ear color change is not feasible.  

In summary, the medical record is completely negative for any 
objective findings of any of the symptomatology necessary for 
an increased rating.  Because the veteran has not 
demonstrated any of the symptomatology necessary for an 
increased rating, his claims are denied.

Fenderson considerations

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
cold injury residuals of the ears have not changed 
appreciably since the veteran filed his claim.  There appears 
to have been no findings and no evidence which would allow 
for the assignment of a compensable disability rating at any 
time during the period here under consideration.  Based on 
the record, the Board finds that the currently assigned 10 
percent disability ratings for each ear were properly 
assigned for the entire period from the date of service 
connection

Extraschedular consideration

In the October 2002 SOC, the RO included the regulation for 
an extraschedular rating.  Since the matter of referral for 
an extraschedular evaluation has been considered by the RO, 
the Board will, accordingly, consider the provisions of 
38 C.F.R. 3.321(b)(1) (2004) in connection with this issue.  
See Bagwell v. Brown, 9 Vet. App. 157 (1996) [the question of 
an extraschedular rating is a component of the veteran's 
claim for an increased rating].

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2004).

Neither the veteran nor his representative has identified any 
factors which may be considered exceptional or unusual, and 
the Board has been similarly unsuccessful.  The record does 
not show that the veteran has required frequent 
hospitalizations for cold injury residuals of the ears.  
Indeed, it appears that the veteran has never been 
hospitalized for this condition.  

Marked interference with employment has also not been 
demonstrated.  While the veteran has complained that his knee 
and foot arthritis interferes with employment, he has not 
suggested that his ear symptomatology in any way affects him 
at work.   Given that the veteran's ear condition is 
primarily manifested by cold sensitivity and dermatitis, it 
does not appear that such would hinder work performance, 
particularly if an indoor job was involved.  Although the 
veteran's ear symptomatology may occasionally cause him 
discomfort, this alone does not present an exceptional or 
unusual disability picture and is not reflective of any 
factor which takes the veteran outside of the norm.  
Occupational impairment is specifically contemplated in the 
10 percent disability rating currently assigned for each ear.  
See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); 38 C.F.R. §§ 
3.321(a), 4.1 [the percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations].  

In short, the evidence does not support the proposition that 
the veteran's service-connected cold injury residuals of the 
ears present such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards and warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2004).  
Accordingly, referral of this issue to appropriate VA 
officials for consideration of an extraschedular evaluation 
is not warranted.


ORDER

Service connection for Dupuytren's contracture of the hands 
is denied.

Entitlement to an increased rating for service-connected 
frostbite residuals of the right ear is denied.  

Entitlement to an increased rating for service-connected 
frostbite residuals of the left ear is denied.  


REMAND

4.  Entitlement to service connection for a bilateral knee 
disability.

5.  Entitlement to service connection for residuals of 
frostbite of the feet, to include arthritis.  

The veteran also seeks service connection for a bilateral 
knee disability and residuals of a cold injury of the feet, 
to include arthritis.  The veteran essentially contends that 
his currently diagnosed foot and knee arthritis is the result 
of exposure to extreme cold during his Korean service.  The 
Board believes that a remand of these issues is necessary for 
the purpose of obtaining additional medical evidence.

Reasons for remand

Medical opinion - bilateral knee disability

As noted above, in order to establish service connection, 
there must be (1) medical evidence of a current disability; 
(2) evidence of in-service injury; and (3) medical evidence 
of a nexus between (1) and (2).  See Hickson, supra.

In Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) the 
Court held that where there is evidence of record satisfying 
the first two requirements for service connection, but no 
competent medical evidence addressing the third requirement, 
VA must obtain a medical nexus opinion.

The medical records currently associated with the claims file 
include various diagnoses of severe osteoarthritis of the 
bilateral knees.  Thus, the first Hickson element has been 
satisfied.  Element (2) has also been met, as it has been 
conceded by VA that the veteran was exposed to extreme cold 
in Korea and in fact he is already service connected for a 
number of cold injury residuals.  There is no medical opinion 
of record, however, regarding a potential causal relationship 
between the veteran's bilateral knee arthritis and his 
military service.  

Although Dr. S.G. has submitted a statement to the effect 
that that the veteran's arthritis is related to his exposure 
to cold, he did not specify the particular joints to which he 
was referring or otherwise provide an explanation for his 
opinion.  His opinion is  not adequate for the purposes of 
the Board's rendering an informed decision as to this matter.  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) 
[the failure of a physician to provide a basis for his/her 
opinion goes to the weight of the evidence].

Accordingly, the Board finds that a nexus opinion is 
necessary to properly decide the claim.  

Medical opinion - cold injury residuals of the feet

The medical evidence surrounding the veteran's bilateral foot 
condition is similarly incomplete.  X-rays accompanying the 
May 2001 VA examination noted bilateral arthritic changes of 
the metatarsal phalangeal joints.  The examiner concluded 
that the veteran's foot arthritis was unrelated to his cold 
exposure; however, in the same opinion, the examiner related 
the veteran's hand arthritis to cold injury residuals.  
No explanation for this seeming inconsistency was provided.  

As explained above, although Dr. S.G. submitted a statement 
to the effect that the veteran's arthritis (in general) is 
related to his exposure to cold, he did not specify the 
particular joints to which he was referring, nor did he 
provide a rationale for his opinion.  Multiple letters from 
Dr. D.P. were similarly equivocal regarding the etiology of 
foot arthritis.  The Board therefore believes that an 
additional medical opinion is necessary to properly identify 
all foot symptomatology and its etiology.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should arrange for a VA 
examination of the veteran to determine 
the current nature of the claimed 
bilateral knee disability and bilateral 
foot disability.  The veteran's VA claims 
folder must be made available to and be 
reviewed by the examiner.  The examiner 
should express an opinion as to whether 
any knee or foot disability, including 
arthritis, is related to any incident of 
service, including exposure to cold.  
A report of the examination should be 
associated with the veteran's VA claims 
folder.

2.  Thereafter, VBA should readjudicate 
the issues of the veteran's entitlement 
to service connection for a bilateral 
knee disability and service connection 
for cold injury residuals of the feet.   
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded reasonable opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review, if otherwise in order.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusions warranted in this case.  
No action is required by the veteran until he is contacted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


